Citation Nr: 1300358	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07- 09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1. Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J.E.H


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In September 2011, the Board remanded the Veteran's service connection claims for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for right and left hip disorder(s).

On the March 2007 Substantive Appeal, the Veteran reported that while on duty in Germany in 1981, she pulled a muscle in her back while carrying heavy military equipment during an Operational Readiness Alert drill.  The pain was so severe that she was unable to stand, and had to be hospitalized at the Landstaul Army Medical Center in Kaiser Slauten, W. Germany for a period of two weeks.  The Veteran reported that she was treated for pulled muscles and torn ligaments in her back, which affected the function of her hips.  Further, she stated that since her hip injury, she had to endure the off and on excruciation pain over the years, which worsened with age. 

The Veteran was afforded a VA examination in October 2011 to determine the etiology of her bilateral hip disability.  After examining the Veteran, the examiner concluded that based on the claims file, the Veteran's history, and the examination, he believed her bilateral hip condition was not related to her military service.  His opinion was based on the fact that the Veteran reported that her hips started hurting after she gave birth in 1991.  The examiner stated that giving birth four years after discharge from the military was not related to her military service.  Occasionally patients can get pubic dysfunction after giving birth, which sounds like the Veteran's case.  If degenerative joint disease (DJD) was found on the x-rays, the examiner did not believe it was related to her military service based on the fact that he did not see any evidence of trauma to her hips when she was in the military.  She did not report any history of any trauma to her hips and DJD, and if she attributed it to her military service it would have most likely had to have come from posttraumatic in nature.  That type of trauma would have been very severe and would have been documented, which was not the case.  Also, the examiner noted that the Veteran was morbidly obese and had a history of substance abuse, which could be contributed to her DJD.  

Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner failed to review and discuss the December 1980 service treatment record that noted that the Veteran fell, striking her right hip.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

Additionally, the Veteran had previously reported in the March 2007 Substantive Appeal that the injury she sustained in service to her back, affected the function of her hips.  However, the examiner failed to state whether the Veteran's bilateral hip disorder(s) was caused or aggravated by his service-connected low back strain.  

The Board is without medical expertise to determine if he Veteran's bilateral hip disability is related to service, or if it was caused or aggravated by his service-connected low back disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of continuity of symptomatolgy since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for a VA examination by an appropriately qualified medical professional (preferably the examiner who conducted the examination in October 2011, if available) for the purpose of determining whether the Veteran now has a disorder of the right and/or left hip due to service; or any such hip disorder due to her service-connected recurrent low back strain, or whether any such hip disorder which now exits was aggravated by her service-connected recurrent low back strain.  The claims file and a copy of this remand must be made available to and reviewed by the VA examiner. All studies and tests deemed necessary should be conducted and all clinical findings should be reported in detail.

The VA examiner is asked to answer all of the following questions:


Right hip:

Based on the evidence of record, can it be determined, with a reasonable degree of medical certainty, that the Veteran now has a right hip disorder, to include arthritis?  If so, please identify the diagnosis (or diagnoses) for any such right hip disorder.

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right hip disorder had its onset in service; or, was any such disorder otherwise caused by any incident or event that occurred in service, based on an injury due to a fall striking the right hip in December 1980, and based on the July 1981 back injury (with pulled and torn muscles of the back and pain radiating down the legs)?  Please explain the reasons for your answer.

Is it at least as likely as not (50 percent or greater probability) that any right hip disorder that the Veteran now has was caused by her service-connected recurrent low back strain?  Please explain the reasons for your answer.

Is it at least as likely as not (50 percent or greater probability) that any right hip disorder that the Veteran now has was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected recurrent low back strain?  Please explain the reasons for your answer.

If the examiner finds that the Veteran has a right hip disorder that was aggravated by her service-connected recurrent low back strain, the examiner should quantify the degree of aggravation, if possible.

Left hip:

Based on the evidence of record, can it be determined, with a reasonable degree of medical certainty, that the Veteran now has a left hip disorder, to include bursitis and arthritis?  If so, please identify the diagnosis (or diagnoses) for any such right hip disorder.  

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left hip disorder, to include bursitis, had its onset in service; or, was any such disorder otherwise caused by any incident or event that occurred in service, based on the July 1981 back injury (with pulled and torn muscles of the back and pain radiating the legs)?  Please explain the reasons for your answer.

Is it at least as likely as not (50 percent or greater probability) that any left hip disorder, including bursitis, the Veteran now has was caused by her service-connected recurrent low back strain?  Please explain the reasons for your answer.

Is it at least as likely as not (50 percent or greater probability) that any left hip disorder, include bursitis, that the Veteran now has was aggravated 9permanently worsened beyond normal progression) by her service-connected recurrent low back strain?  Please explain the reasons for your answer.

If the examiner finds that the Veteran has a left hip disorder, to include bursitis, that was aggravated by her service-connected recurrent low back strain, the examiner should quantify the degree of aggravation, if possible.

A discussion on the facts and medical principles involved would be of considerable assistance to the Board.  In rendering an opinion, the examiner should address the information contained in service treatment records of December 1980 (right hip injury) and July 1981 (back injury).

If the examiner is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


